Citation Nr: 1526024	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-25 063	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased rating in excess of 20 percent for residuals of a right hip injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1982 to November 1985 and from September 1987 to November 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran requested a Board videoconference hearing before a Veterans Law Judge in his September 2011 substantive appeal.  However, he failed to report for the hearing scheduled in April 2015.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In a December 2012 rating decision, the RO granted service connection for GERD with hiatal hernia and assigned a 10 percent evaluation.  In February 2013, the Veteran filed a notice of disagreement regarding the evaluation assigned.  Although no statement of the case was issued, the Board finds that this action is not necessary as the Veteran noted in 2012 and 2015 statements that he wished to withdraw all issues on appeal.  Thus no action on this issue is taken by the Board herein.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn for the issue of service connection for bilateral hearing loss.  

2.  In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn for the issue of an increased rating in excess of 20 percent for residuals of a right hip injury. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of an increased rating in excess of 20 percent for residuals of a right hip injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in November 2012 and March 2015 statements submitted by the Veteran, he withdrew the appeal for the issues of service connection for bilateral hearing loss, and an increased rating in excess of 20 percent for residuals of a right hip injury.  This withdrawal is effective immediately upon receipt of these statements.  Hence, there remain no allegations of errors of fact or law for appellate consideration for these particular issues.  The Board notes that the Veteran submitted a statement in May 2015 requesting to rescind his withdrawal; as noted above the issues were already withdrawn and the Veteran must file a new claim if he wishes to do so.  Accordingly, the Board does not have jurisdiction to review these issues; hence, they are dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


